782 N.W.2d 779 (2010)
Grace NORDSTROM, Personal Representative of the Estate of Joseph J. Favazza, Jr., Plaintiff-Appellant,
v.
AUTO-OWNERS INSURANCE COMPANY, Defendant-Appellee.
Docket No. 140551. COA No. 294705.
Supreme Court of Michigan.
June 11, 2010.

Order
On order of the Court, the application for leave to appeal the December 1, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the December 1, 2009 and January 26, 2010 orders of the Court of Appeals and REMAND this case to that court for reinstatement of the plaintiffs claim of appeal. The Court of Appeals erred in dismissing the plaintiffs claim of appeal for lack of jurisdiction. The plaintiff was entitled to file a timely claim of appeal from the trial court's October 5, 2009 final order. MCR 7.202(6)(a)(i); 7.204(A)(1)(a). The fact that the plaintiff had already filed a timely motion for reconsideration in the trial court, which remained pending when the claim of appeal was filed, did not operate to divest the Court of Appeals of jurisdiction. See MCR 7.208(A).
We do not retain jurisdiction.